IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 71 WM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
JOHN PAUL CURRIN,             :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of November, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.